Citation Nr: 1309739	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-25 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than June 19, 2008, for a 100 percent evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is associated with the virtual claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This virtual file contains additional records including VA treatment records and the February 2013 hearing transcript.


FINDING OF FACT

It was not factually ascertainable that PTSD warranted a disability evaluation greater than 70 percent at any time prior to June 19, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 19, 2008, for a 100 percent rating for posttraumatic stress disorder (PTSD) are not met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2009 that provided information as to what evidence was required to substantiate the rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought clarification of the Veteran's theory of entitlement, and explained the method of attacking the finality of rating decisions through a claim of clear and unmistakable error (CUE).  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Procedural History

The Veteran was originally service connected for posttraumatic stress disorder (PTSD) in an April 1995 rating decision, evaluated at 30 percent disabling, effective March 11, 1994.  The Veteran appealed that original evaluation and it was ultimately increased to 70 percent, effective March 11, 1994, in an April 1999 rating decision.  The Veteran then withdrew his appeal, indicating that he was satisfied with the evaluation.  Therefore, the April 1999 rating decision is final.  See 38 C.F.R. § 20.1103

The Veteran submitted a claim for an increased rating in August 2002 that was denied in a December 2002 rating decision.  The Veteran did not appeal that rating decision.  The record reflects the Veteran's ongoing VA outpatient treatment, which include his complaints of worsening symptoms within one year of the December 2002 rating decision.  See e.g., March 20, 2003 VA Mental Health Note.  The Board has considered whether the VA treatment record is new and material evidence that would keep the December 2002 rating decision from becoming final until it was readjudicated.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

"Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  Thus, material evidence in this case would relate to an unestablished fact necessary to warrant the next higher evaluation for the Veteran's PTSD.  In order to warrant the next higher evaluation of 100 percent, the Veteran's PTSD must have resulted in total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The December 2002 rating decision notes that the Veteran was employed full-time as a youth counselor.  Despite his complaints of worsening symptoms, such as an increase in frequency of flashbacks and nightmares, the record does not indicate that the Veteran's employment status had changed or that psychiatric symptoms approximated the criteria for a total schedular rating.  The December 2002 rating decision is final.  See 38 C.F.R. §§ 3.156(b), 20.1103; Cf. Bond, 659 F.3d 1362.

As explained above, the April 1999 and December 2002 rating decisions are final.  The Board notes that the Veteran's arguments do not amount to an allegation of CUE.  In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error and if the Veteran wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity.  Id.  The Court in Fugo also held that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id.  Here, it is clear the Veteran never specifically alleged CUE with the April 1999 or December 2002 rating decision.  Rather, the Veteran argues that he has been totally disabled due to his PTSD since March 11, 1994, and, therefore, should have been evaluated as 100 percent disabled from that time.  In doing so, he is relying on recent, retrospective opinions from his healthcare providers, which state that he was totally disabled for the entirety of his service connected period.  The Veteran is not alleging the correct facts were not available to the adjudicators or that some other specific "error" was made.   Rather, the Veteran is arguing that the recent records show that his symptoms were more severe than previously thought.  The Veteran's arguments simply do not amount to alleging CUE as to disturb the finality of any past unappealed rating decision.

Analysis

The Veteran's new claim for an increased rating was received on June 19, 2008.  This claim was granted in a January 2009 rating decision.  This rating decision increased the Veteran's disability evaluation for PTSD to 100 percent, effective June 19, 2008, the date his claim was received by the RO.  In April 2009, the Veteran filed a claim for an earlier effective date of this grant, arguing that the 100 percent evaluation should be applied as of March 11, 1994.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).   In this way, the question of assignment of an earlier effective date is twofold.

Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or someone acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Likewise, a report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  See 38 C.F.R. § 3.157.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157; see also Servello v. Derwinski, 3 Vet. App. 196 (1992).

In this regard, the Board notes the Veteran's complaints of worsening symptoms contained in his VA treatment records.  See e.g., March 20, 2003 VA Mental Health Note, July 26, 2006 VA Mental Health Outpatient Note.  While the outpatient treatment records dated from 2002 to 2008 could be construed as informal claims for an increased rating, they do not reflect a measurable increase in the severity of the PTSD, which was already assigned a 70 percent rating.  The Veteran was still employed on a full time basis and making a substantial salary, without a showing of marked interference in that employment (he was not missing large spans of time from work) or requiring frequent hospitalizations and the schedular criteria were adequate for evaluating the PTSD.   

As noted above, a schedular 100 percent evaluation for the Veteran's PTSD requires total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Since his award of a 100 percent evaluation, the Veteran has submitted a letter from his doctor stating that his PTSD symptoms have rendered him totally disabled since March 11, 1994.  See June 2008 letter.  The record, however, indicates that the Veteran was employed as a full-time youth counselor from 2000 until August 24, 2008.  See Veteran's Application for Increased Compensation Based on Unemployability (August 2008 TDIU Claim) and August 2008 Letter of Resignation.  This evidence of employment weighs strongly against a finding of total occupational impairment.

The Veteran has argued that his position as a youth counselor should be considered marginal employment.  See April 2009 Claim for an Earlier Effective Date.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Thus, a finding that the Veteran's work as a youth counselor was marginal would negate some of the weight attached to this work history.

Marginal employment exists when a veteran's earned annual income does not exceed the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts-found basis (including but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  

The poverty threshold for one person was $11, 201 in 2008.  See U.S. Census Bureau, Poverty Thresholds for 2008, http://www.census.gov/hhes/www/poverty/data/threshld/thresh08.html (last visited March 19, 2013).  While stating that the Veteran's income over his last year of employment was far below that which he earned in 2004, the record indicates that the Veteran was paid far above the poverty threshold.  See August 2008 TDIU Claim.  Thus marginal employment based on income is not shown.

The Veteran asserted that his position was marginal employment because he worked in the residential hall on the night shift so that he only had to deal with troubled adolescents when they were unable or unwilling to sleep.  See April 2009 Claim for an Earlier Effective Date; see also October 2012 Statement on a VA Form 9 (stating that he continued working until he was terminated from the night shift, which was the only area he felt comfortable with).  This argument is not compelling.  Instead of demonstrating that his position as a full-time youth counselor on the overnight shift is marginal employment akin to employment in a protected environment, the Veteran's statements indicate that his position required supervision over troubled youngsters who were being treated at this facility; he had ultimate responsibility over his charges in the evenings.  According to his June 2010 VA Form 9, the Veteran's duties included dispensing medications and he felt his increased symptoms caused him to make mistakes that could have serious consequences.  Additionally, in his August 2008 letter of resignation, the Veteran noted the many friends he had made during his employment there.  Based on these records, the Veteran's employment as a youth counselor appears to have been substantially gainful employment, including significant responsibilities and interaction with others.  Moreover, the Veteran appears to have conscientiously executed his duties on a full time (40 hours a week) basis until August 2008, only missing a "few days" due to illness.  See August 2008 TDIU Claim.  Thus, the Veteran has not shown on a facts-found basis that this was marginal employment.

As such, the Veteran's increase in disability was not factually ascertainable  prior to the current June 19, 2008, effective date.  Indeed, despite his recorded symptoms, the Veteran appears to have been employable, and therefore not totally occupationally impaired, beyond that date.


ORDER

An effective date earlier than June 19, 2008, for a 100 percent evaluation for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


